Appeal from a judgment of the County Court of Madison County (Humphreys, J.), rendered November 30, 1987, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
Although defendant argues to the contrary, the record supports County Court’s determination that defendant was not an incapacitated person and that he understood the nature of the proceedings against him and was able to assist in his own defense (see, People v Allen, 135 AD2d 823). Furthermore, we find no evidence in the record to support defendant’s contention that the inculpatory statements he gave to the police were the result of improper police conduct or undue influence. Instead, the evidence establishes that the statements were not obtained in violation of his constitutional rights but were voluntarily, knowingly and intelligently made (see, People v Schultz, 161 AD2d 970, lv denied 76 NY2d 944). We also agree with the court’s denial of suppression of statements made by defendant upon his arrival at the police station, as they were clearly spontaneous and were not in response to any custodial *960interrogation (see, People v Theohary, 142 AD2d 620, lv denied 72 NY2d 925).
Judgment affirmed. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Crew III, JJ., concur.